Citation Nr: 0016176	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for a residual scar, 
status-post excision of a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

The case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied entitlement to a compensable evaluation for a 
residual scar, status-post excision of a pilonidal cyst.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a scar, status-post excision of a pilonidal 
cyst, consist of slight numbness of the scar without evidence 
of tenderness, pain, ulceration, or limitation of function of 
the part affected.



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
scar, status-post excision of a pilonidal cyst, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran underwent a 
marsupialization of a pilonidal cyst in August 1954.  

Upon VA examination dated in January 1956, the veteran 
complained of pain, irritation, general discomfort, and 
drainage.  The examiner noted a healed post-operative scar 
between the folds of the buttocks at the upper end.  

In a January 1956 rating decision, the RO granted entitlement 
to service connection for a post-operative scar, evaluated as 
noncompensable.  

A private treatment record dated in November 1997 reflects 
the veteran complained of experiencing aches and pains off 
and on for years in his sacrococcygeal area since having a 
pilonidal cyst removed.  The record further reflects the area 
was examined and noted as well healed with no local 
tenderness.  Reassessment as needed was also noted.  

Upon VA examination dated in February 1999, the veteran 
complained of some numbness and itching in the area of his 
scar.  Physical examination revealed a 12-centimeter linear 
healed scar in the lumbosacral area.  The examiner noted 
slight numbness of the scar per se.  It was also noted there 
was nothing particularly abnormal about the scar as far as 
tenderness, adherence, texture, ulceration, breakdown, 
depression, tissue loss, or inflammation.  The color was 
noted as hypopigmented, which was normal.  The examiner 
opined the scar did not give any disfigurement and did not 
limit function of that area of the body.  A diagnosis of a 
symptomatic surgical scar was noted.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Scars which are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent 
evaluation is also warranted for scars which are superficial 
and poorly nourished with repeated ulceration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Other scars are rated on 
limitation of function of the part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).


Analysis

The veteran's residual scar, status-post pilonidal cyst 
removal, is currently rated as noncompensable, or zero 
percent disabling.  The veteran contends that his service-
connected disability results in pain and an inability to sit 
or drive without discomfort.  The veteran has also contended 
that the pain and discomfort prevent him from working.

However, the medical evidence of record reflects a well-
healed and nontender scar. The February 1999 VA examiner 
noted no tenderness, adherence, texture, ulceration, 
breakdown, depression, tissue loss, or inflammation.  Thus, 
because there is no competent medical evidence of ulceration 
or a poorly nourished scar, application of 38 C.F.R. § 4.118, 
Diagnostic Code 7803 is not warranted.  Additionally, in the 
absence of competent medical evidence of a tender and painful 
scar on objective demonstration, application of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 is also not warranted.  

The record does reflect evidence of slight numbness of the 
scar upon VA examination in February 1999.  However, the 
examiner also noted that there was no limitation of function 
of that area of the body.  In the absence of competent 
medical evidence of limitation of function as a result of the 
scar, a compensable evaluation is not warranted.  Even 
considering slight numbness of the scar as limitation of 
function, slight impairment of the muscles of the lumbar 
region warrants a noncompensable evaluation.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5320 (1999).  Accordingly, the Board 
finds no basis upon which to award a higher evaluation.



ORDER

Entitlement to a compensable evaluation for a residual scar, 
status-post excision of a pilonidal cyst, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

